[Cite as State v. Robinson, 2021-Ohio-3715.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                   :

                 Plaintiff-Appellee,             :              No. 19AP-697
                                                             (C.P.C. No. 18CR-5371)
v.                                               :
                                                         (REGULAR CALENDAR)
Sterling Robinson,                               :

                 Defendant-Appellant.            :




                                           D E C I S I O N

                                    Rendered on October 19, 2021


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Sheryl L. Prichard, for appellee. Argued: Sheryl L. Prichard.

                 On brief: Yeura R. Venters, Public Defender, and George M.
                 Schumann, for appellant. Argued: George M. Schumann.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
          {¶ 1} Defendant-appellant, Sterling Robinson, appeals from a judgment of the
Franklin County Court of Common Pleas finding him guilty, pursuant to jury verdict, of one
count of trafficking in cocaine, a felony of the first degree. For the reasons which follow, we
affirm.
          {¶ 2} By indictment filed October 30, 2018, plaintiff-appellee, State of Ohio,
charged appellant with two counts of trafficking in cocaine, in violation of R.C.
2925.03(A)(2). The charges arose from incidents which occurred on February 9, and
February 21, 2018, respectively.
No. 19AP-697                                                                                  2

       {¶ 3} As part of an investigation into individuals believed to be buying and selling
drugs in Columbus, Ohio, detectives in the Columbus Police Department's ("CPD")
narcotics bureau placed a GPS tracking device on appellant's vehicle. On February 8, 2018,
the GPS tracking device indicated appellant's vehicle was traveling south out of Columbus,
Ohio. The tracking device demonstrated appellant's vehicle drove through the night to a
location near McLeansville, North Carolina, stopped for an hour or less, and then began
returning toward Ohio. Detective John Whitacre, the lead detective on the investigation,
observed appellant's vehicle when it stopped at a KFC restaurant near Logan, Ohio on
February 9, 2018. Whitacre saw appellant with another man in the KFC parking lot,
observed the two men get into their respective vehicles, and watched as the two vehicles
appeared to follow each other on the highway. CPD detectives then asked local law
enforcement to initiate traffic stops on the vehicles. During the traffic stops, officers
discovered 0.59 grams of heroin and 685.23 grams of cocaine in the vehicle driven by an
individual named Todd Seiber but did not discover any cocaine or heroin in appellant's
vehicle.
       {¶ 4} On February 20, 2018, the GPS tracking device indicated appellant's vehicle
was traveling west out of Columbus, Ohio. CPD detectives began conducting physical
surveillance on the vehicle as it traveled on Interstate 70 West, and observed appellant exit
the vehicle when he stopped for gas. When appellant stopped at a hotel in Bloomington,
Illinois, CPD detectives asked local law enforcement to take over surveillance.
       {¶ 5} Officer Chad Dumonceaux, a special agent of the Illinois State Police, met
CPD detectives outside the hotel in Bloomington. After receiving information regarding the
investigation, Dumonceaux began observing appellant's movements. Dumonceaux saw
appellant come in and out of his hotel room during the evening of February 20, 2018. The
following morning, appellant drove from the hotel to a mass transit hub located in Normal,
Illinois, the town adjacent to Bloomington. After returning to the hotel, appellant
eventually left the hotel and drove to the parking lot of a nearby Walmart. Officers then
observed appellant drive to a gas station, go in, and come out "carrying snacks." (Tr. at 504.)
Appellant returned to the Walmart parking lot and spent the next couple of hours
"chang[ing] parking spaces" and getting "in and out of his car." (Tr. at 505.) Dumonceaux
observed appellant get out of his car, retrieve "two plastic bags" from the rear of his vehicle,
No. 19AP-697                                                                                 3

and bring "those back to the driver's seat." (Tr. at 505.) Shortly thereafter, appellant exited
his vehicle and walked into the Walmart. Dumonceaux saw appellant "carrying a black
backpack" as he walked into Walmart. (Tr. at 506.)
       {¶ 6} Appellant eventually exited Walmart and took a taxi to Normal, Illinois.
Dumonceaux observed appellant exit the taxi, walk around the town of Normal, and stop
in a restaurant to eat. Dumonceaux then observed appellant walk to the bus terminal
portion of the mass transit hub. After sitting in the terminal for a while, Dumonceaux saw
appellant walk out the terminal doors toward the buses. Dumonceaux stated that appellant
"maintained possession of the black backpack from the time he exited the taxi until the
time" he exited the bus terminal in Normal. (Tr. at 508-09.) When Dumonceaux walked
out the terminal doors, he saw appellant seated on a Trailways passenger bus.
       {¶ 7} Whitacre determined which bus appellant would likely be on when he arrived
in Columbus, Ohio, and asked CPD Special Weapons and Tactics ("SWAT") Team for their
assistance at the bus station. Officer Tim Halbakken, a member of the CPD SWAT Team,
was present at the Columbus bus station when the bus in question arrived. Halbakken
explained he had been instructed "to watch for someone that might have a package, and
may -- once they realize it's the police, may try to separate from the package." (Tr. at 529-
30.) As the bus pulled in, Halbakken was "watch[ing] what's happening in the windows"
and "key[ed] in on" a person that matched the description of the subject of the investigation.
(Tr. at 531.) Halbakken observed the person "separate[] himself from a bag * * *. He took
the bag and put it in the [empty] seat in front of himself, and he was looking around." (Tr.
at 531.) Halbakken "made a mental note" of the person and the seat where the person set
the bag. (Tr. at 531-32.) After the passengers departed the bus, Halbakken went onto the
bus and located the bag. Halbakken identified the bag to the detectives present on the scene.
       {¶ 8} CPD Narcotics Bureau Detective Jeremy Ehrenborg observed appellant
depart the bus in Columbus. Ehrenborg noted appellant was not carrying any luggage when
he departed the bus. A SWAT officer directed Ehrenborg to "a black bag that was sitting
there" on the bus. (Tr. at 589.) Ehrenborg took the black bag off the bus, set it on the
ground, and ran a canine over the bag. The canine alerted to the black bag. Ehrenborg then
unzipped the black bag and discovered a brick-shaped object wrapped in aluminum foil
inside the bag.
No. 19AP-697                                                                               4

       {¶ 9} Whitacre stood inside the bus station in Columbus and observed appellant as
he departed the bus. Whitacre described how appellant came into the bus station and kept
"look[ing] to see what was going on" outside with the bus. (Tr. at 427.) Whitacre stated that
appellant "seemed very nervous." (Tr. at 427.) When Ehrenborg brought the black bag off
the bus, Whitacre observed appellant "intently looking at what" the officers were doing with
the black bag. (Tr. at 428.) As soon as Ehrenborg opened the black bag, appellant left the
bus station. Appellant walked from the bus station to a bar and eventually took a taxi away
from the area.
       {¶ 10} Testing later revealed that the brick-shaped object from the black backpack
contained 1,006.87 grams of cocaine. A bag of Doritos, a bag of cheese curls, a bag of
Planters peanuts, a bottle of Ice Mountain water, a Hershey bar, a travel pillow, and a grey
jacket were also found inside the black backpack.
       {¶ 11} On August 5, 2019, a five-day jury trial commenced. When the jury entered
the courtroom for voir dire proceedings, appellant exclaimed that he was "not a defendant
in this case" and that he did "not consent to these proceedings." (Tr. at 52-53.) Appellant
voluntarily remained absent from the courtroom throughout the remainder of the trial, but
was able to see and hear the trial via a live video feed.
       {¶ 12} The jury returned verdicts finding appellant not guilty of trafficking in
cocaine as charged in Count 1, regarding the February 9, 2018 incident, but guilty of
trafficking in cocaine as charged in Count 2, regarding the February 21, 2018 incident. The
court sentenced appellant to a prison term of 11 years and ordered appellant to pay a
$10,000 fine.
       {¶ 13} Appellant appeals, assigning the following two errors for our review:

                [I.] The verdict of guilt as to drug trafficking is not supported
                by the sufficiency of the evidence.

                [II.] The verdict of guilt as to drug trafficking is against the
                manifest weight of the evidence.

       {¶ 14} Appellant's assignments of error assert that his conviction for trafficking in
cocaine was not supported by sufficient evidence or the manifest weight of the evidence.
The legal concepts of sufficiency of the evidence and weight of the evidence are
No. 19AP-697                                                                                5

quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380, 386
(1997).
       {¶ 15} Sufficiency of the evidence is a legal standard that tests whether the evidence
is adequate to sustain a verdict as a matter of law. Eastley v. Volkman, 132 Ohio St.3d 328,
2012-Ohio-2179, ¶ 11; Thompkins at 386. In considering a claim of insufficient evidence,
" '[t]he relevant inquiry is whether, after viewing the evidence in a light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the
crime proven beyond a reasonable doubt.' " State v. McKnight, 107 Ohio St.3d 101, 2005-
Ohio-6046, ¶ 70, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the
syllabus. "As a result, when we review the sufficiency of the evidence, we do not, on appeal,
reweigh the credibility of the witnesses." State v. M.L.D., 10th Dist. No. 15AP-614, 2016-
Ohio-1238, ¶ 45, citing State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, ¶ 79.
       {¶ 16} The weight of the evidence concerns the inclination of the greater amount of
credible evidence offered to support one side of the issue rather than the other. Thompkins
at 387. When presented with a challenge to the manifest weight of the evidence, an
appellate court may not merely substitute its view for that of the trier of fact, but must
review the entire record, weigh the evidence and all reasonable inferences, consider the
credibility of witnesses and determine whether in resolving conflicts in the evidence, the
trier of fact clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. Id. "The power to reverse on
manifest-weight grounds should only be used in exceptional circumstances when 'the
evidence weighs heavily against the conviction.' " State v. Phillips, 10th Dist. No. 14AP-79,
2014-Ohio-5162, ¶ 125, quoting Thompkins at 387.
       {¶ 17} In addressing a manifest weight of the evidence argument, we are able to
consider the credibility of the witnesses. State v. Cattledge, 10th Dist. No. 10AP-105, 2010-
Ohio-4953, ¶ 6. However, "we are guided by the presumption that the jury, or the trial court
in a bench trial, 'is best able to view the witnesses and observe their demeanor, gestures and
voice inflections, and use these observations in weighing the credibility of the proffered
testimony.' " Id., quoting Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80 (1984). The
weight to be given the evidence and the credibility of the witnesses are primarily for the
trier of facts. State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus.
No. 19AP-697                                                                                    6

       {¶ 18} Appellant's first assignment of error asserts his conviction was not supported
by sufficient evidence, as the state failed to establish that he knowingly possessed the
cocaine discovered inside the black backpack. Appellant was convicted of violating R.C.
2925.03(A)(2), which provides that no person shall knowingly "[p]repare for shipment,
ship, transport, deliver, prepare for distribution, or distribute a controlled substance * * *
when the offender knows or has reasonable cause to believe that the controlled substance
* * * is intended for sale or resale by the offender or another person." "In order to ship a
controlled substance, deliver it, distribute it, or prepare it for shipping, etc. the offender
must 'hav[e] control over' it." State v. Cabrales, 118 Ohio St.3d 54, 2008-Ohio-1625, ¶ 30,
quoting R.C. 2925.01(K). Thus, trafficking in a controlled substance under R.C.
2925.03(A)(2) requires possession of the controlled substance. Id. at paragraph two of the
syllabus; State v. Floyd, 7th Dist. No. 18 MA 0106, 2019-Ohio-4878, ¶ 21 (stating that R.C.
2925.03(A)(2) requires "possession of the controlled substance, either constructive or
actual").
       {¶ 19} Appellant contends the state failed to introduce evidence demonstrating he
was the individual law enforcement saw with the black backpack. Appellant asserts that,
while Halbakken and Dumonceaux testified they saw the "suspect" with a black backpack,
neither identified appellant as the suspect they saw. (Appellant's Brief at 12.)
       {¶ 20} Whitacre was present in the courtroom when appellant made statements to
the jury at the start of voir dire. Whitacre informed the jury that "[appellant], the person
[he was] surveilling," was the individual who was present in the courtroom at the start of
voir dire. (Tr. at 377.) Detectives Whitacre and Ehrenborg stated they observed appellant
as he traveled from Ohio to Illinois on February 20, 2018. When CPD detectives turned
their surveillance over to the Illinois officers, they "showed [the Illinois officers] the target"
of their investigation. (Tr. at 584.) Dumonceaux stated that CPD detectives provided him
with the suspect's "vehicle information and the individual's name; and a photograph of the
individual" and "point[ed]" out "where [the suspect] was." (Tr. at 499.) Dumonceaux
affirmed the person he observed exit the taxi in Normal, Illinois was the person CPD
detectives had asked him to surveil. Such evidence permitted the trier of fact to conclude
the suspect Dumonceaux observed carrying the black backpack was appellant.
No. 19AP-697                                                                              7

       {¶ 21} Prior to the bus in question arriving in Columbus, Whitacre spoke with
Officer Rob Vass of the CPD SWAT Team and "told him what [Detective Whitacre] believed
would be here in Columbus." (Tr. at 424.) Officer Vass "filled [Officer Halbakken] in the
most" regarding the SWAT Team's objectives at the bus station. (Tr. at 527.) Halbakken
stated he was provided "a photo" and "some description" of the person he was to be
watching for when the bus arrived. (Tr. at 530.) Halbakken identified an individual on the
bus who matched the description provided. Detectives Whitacre and Ehrenborg observed
appellant depart the bus in question. Such evidence permitted a rational trier of fact to
conclude that the person Halbakken observed on the bus was appellant.
       {¶ 22} Appellant further asserts the evidence was insufficient to demonstrate his
possession of the cocaine because "[n]othing in the bag was identified as belonging to
[appellant]." (Appellant's Brief at 13.) Possession means "having control over a thing or
substance, but may not be inferred solely from mere access to the thing or substance
through ownership or occupation of the premises upon which the thing or substance is
found." R.C. 2925.01(K). Possession of a controlled substance may be actual or
constructive. State v. Pilgrim, 184 Ohio App.3d 675, 2009-Ohio-5357, ¶ 27 (10th Dist.),
citing State v. Saunders, 10th Dist. No. 06AP-1234, 2007-Ohio-4450, ¶ 10. A person has
actual possession of an item when it is within his immediate physical control. Id., citing
Saunders. Constructive possession exists when a person knowingly exercises dominion
and control over an object, even though the object may not be within the person's
immediate physical possession. Id., citing State v. Hankerson, 70 Ohio St.2d 87 (1982),
syllabus.
       {¶ 23} "Circumstantial evidence alone may be sufficient to support the element of
constructive possession." Id. at ¶ 28, citing Jenks at 272-73. Thus, "the surrounding facts
and circumstances, including the defendant's actions, constitute evidence from which the
trier of fact can infer whether the defendant had constructive possession over the subject
drugs." State v. Hurse, 10th Dist. No. 14AP-687, 2015-Ohio-2656, ¶ 21, citing State v.
Stanley, 10th Dist. No. 06AP-323, 2007-Ohio-2786. See Pilgrim at ¶ 29. The discovery of
"readily accessible drugs in close proximity to a person constitutes circumstantial evidence
that the person was in constructive possession of the drugs." State v. Burnett, 10th Dist.
No. 02AP-863, 2003-Ohio-1787, ¶ 20.
No. 19AP-697                                                                             8

       {¶ 24} Officers observed appellant carry a black backpack into Walmart in
Bloomington, Illinois, around the town of Normal, Illinois, and into the bus terminal in
Normal. When the bus believed to be carrying appellant arrived in Columbus, Ohio,
Halbakken observed the subject of the investigation set a bag on the empty seat in front of
him on the bus. Detectives Whitacre and Ehrenborg observed appellant depart from the
bus without any luggage. Whitacre described how appellant appeared very nervous in the
Columbus bus station, was intently watching what officers were doing with the black bag,
and how appellant left the bus station as soon as Ehrenborg opened the bag. The bag
Halbakken saw appellant set on the empty seat in front of him was a black backpack which
contained a kilogram of cocaine. The Illinois officers observed appellant purchase snacks
at a gas station in Bloomington, and various snack items were also discovered in the black
backpack.
       {¶ 25} Thus, the surrounding facts and circumstances permitted a rational trier of
fact to conclude that appellant exercised dominion and control over the cocaine discovered
inside the black backpack. Appellant possessed a black backpack in Illinois, and
Halbakken's testimony demonstrated that appellant tried to separate himself from a black
backpack at the sight of law enforcement when he arrived in Columbus, Ohio. Such
evidence, along with appellant's nervous behavior in the Columbus bus station and prompt
exit when officers opened the backpack, permitted a rational trier of fact to conclude that
appellant constructively possessed the kilogram of cocaine. See State v. Bland, 10th Dist.
No. 10AP-327, 2010-Ohio-5874, ¶ 18 (finding defendant's "nervous behavior" was
circumstantial evidence demonstrating defendant's possession of the cocaine); State v.
Fultz, 12th Dist. No. CA2015-06-103, 2016-Ohio-1486, ¶ 23 (stating that "appellant's
behavior and nervousness during the search show[ed] that she knowingly possessed the
drugs and drug paraphernalia found in the bedroom"); State v. Norman, 10th Dist. No.
03AP-298, 2003-Ohio-7038, ¶ 32 (finding evidence demonstrated defendant's
constructive possession of the cocaine, as the cocaine was discovered in a backpack located
"in a bedroom then being solely occupied by [defendant]," the backpack contained clothing
worn by defendant, and the defendant "immediately fled the premises upon being informed
that police were nearby").
No. 19AP-697                                                                                9

        {¶ 26} Viewing the evidence in a light most favorable to the prosecution, the
evidence was sufficient to establish the elements of trafficking in cocaine beyond a
reasonable doubt. Appellant's first assignment of error is overruled.
        {¶ 27} Appellant's second assignment of error asserts his conviction for trafficking
in cocaine was against the manifest weight of the evidence. Appellant contends the weight
of the evidence did not support his conviction because there was no evidence demonstrating
whether the backpack seized in Columbus was the same backpack Dumonceaux saw in
Illinois, Dumonceaux did not see appellant place drugs into the backpack in Illinois, and
because the state did not present DNA or surveillance video evidence to connect appellant
to the backpack or the cocaine. Thus, appellant appears to assert his conviction is against
the weight of the evidence because circumstantial, rather than direct, evidence established
the elements of trafficking in cocaine.
        {¶ 28} However, circumstantial evidence has the same probative value as direct
evidence. Jenks at 272. "A criminal conviction may be based entirely, or in part, on
circumstantial evidence." State v. Hawkins, 10th Dist. No. 19AP-546, 2021-Ohio-2899,
¶ 43, citing State v. Nicely, 39 Ohio St.3d 147, 151 (1988). Circumstantial evidence is the
" 'proof of facts by direct evidence from which the trier of fact may infer or derive by
reasoning other facts in accordance with the common experience of mankind.' " State v.
Griesheimer, 10th Dist. No. 05AP-1039, 2007-Ohio-837, ¶ 26, quoting State v. Bentz, 2
Ohio App.3d 352, 355 (10th Dist.1981), fn.6. " 'The weight given to an inference is a question
for the trier of fact and will not be disturbed unless it is such that reasonable minds could
not reach such a conclusion.' " State v. Knight, 10th Dist. No. 16AP-288, 2016-Ohio-8134,
¶ 26, quoting State v. Sanders, 6th Dist. No. L-96-379 (Feb. 13, 1998). Furthermore, "the
state is not obligated to produce DNA evidence linking a defendant to the crime to secure a
conviction." State v. Poindexter, 10th Dist. No. 19AP-394, 2021-Ohio-1499, ¶ 22, citing
State v. Martin, 1st Dist. No. C-150054, 2016-Ohio-802, ¶ 22. "Lack of corroborating
evidence, by itself, does not undermine a witness's credibility." State v. Lawless, 9th Dist.
No. 16AP0025, 2018-Ohio-444, ¶ 34. See also State v. Humberto, 196 Ohio App.3d 230,
2011-Ohio-3080, ¶ 10 (10th Dist.); State v. Shirley, 8th Dist. No. 107449, 2019-Ohio-1888,
¶ 33.
No. 19AP-697                                                                                 10

       {¶ 29} The jury could reasonably infer from the evidence presented that the black
backpack Dumonceaux observed appellant carry in Illinois was the same black backpack
appellant tried to distance himself from when he arrived in Columbus. As officers
discovered a kilogram of cocaine in the black backpack, the jury could reasonably infer
appellant had transported the cocaine into Columbus in the black backpack. Considering
the circumstantial evidence demonstrating the elements of trafficking in cocaine, the lack
of DNA or surveillance video evidence was immaterial in the present case.
       {¶ 30} Appellant also contends the weight of the evidence did not support his
conviction because evidence in the record indicated that he had placed the black backpack
in the bus's cargo compartment in Illinois. A search warrant affidavit admitted into
evidence stated that "[p]rior to boarding the bus in Normal Illinois [appellant] placed a
black backpack at the storage space under the bus." (Def.'s Ex X.) However, the affidavit
also stated the bus appellant boarded in Normal, Illinois "would have a stop in Indianapolis,
Indiana with a connecting Greyhound bus bound for Columbus, Ohio." (Def.'s Ex X.)
Whitacre also noted the bus appellant boarded in Normal, Illinois "had a stop in
Indianapolis." (Tr. at 424.) Thus, the evidence demonstrated that appellant had the
opportunity to retrieve the black backpack from the bus's storage compartment when his
bus stopped in Indianapolis.
       {¶ 31} Appellant further asserts his conviction was against the weight of the
evidence because the jury was not able to compare a photograph of the suspect carrying the
black backpack in Illinois with the actual black backpack seized by police in Columbus. The
state published State's Exhibit D8 to the jury during trial, and Dumonceaux affirmed that
State's Exhibit D8 was a photograph of the individual he was surveilling in Illinois carrying
the black backpack. The court did not admit State's Exhibit D8 into evidence. During their
deliberations, the jury asked if they could see State's Exhibit D8. Appellant asserts the jury's
question regarding State's Exhibit D8 demonstrates the absence of the photograph "was an
issue for the jury." (Appellant's Brief at 15.)
       {¶ 32} The jury's question regarding State's Exhibit D8 is not relevant to this court's
manifest weight of the evidence analysis. See State v. Wood, 10th Dist. No. 19AP-649,
2020-Ohio-4895, ¶ 39 (stating the "jury's deliberations are simply not relevant to an
appellate court's manifest weight analysis"). This court "will not engage in speculation as to
No. 19AP-697                                                                                11

why the jury asked certain questions for purposes of its deliberations." State v. Holloman,
10th Dist. No. 06AP-01, 2007-Ohio-840, ¶ 25; State v. Ford, 10th Dist. No. 07AP-803,
2008-Ohio-4373, ¶ 64. Even without State's Exhibit D8, the jury could infer from the
evidence presented that the black backpack appellant carried in Illinois was the same black
backpack appellant possessed when he arrived in Ohio.
       {¶ 33} Appellant finally contends that Halbakken's testimony was unworthy of
belief, as Halbakken did not identify appellant as the suspect he saw on the bus, no other
witness corroborated Halbakken's testimony, and because Halbakken mistakenly testified
that appellant was detained at the bus station. As discussed in our resolution of appellant's
first assignment of error, the evidence presented allowed the jury to reasonably infer that
the individual Halbakken saw on the bus was appellant. The absence of corroborating
testimony did not render Halbakken's testimony unworthy of belief, as "the testimony of
one witness, if believed by the jury, is enough to support a conviction." State v. Strong, 10th
Dist. No. 09AP-874, 2011-Ohio-1024, ¶ 42.
       {¶ 34} While Halbakken testified that other officers on the scene "grabbed
[appellant]" when he departed the bus, Whitacre explained that appellant was not detained
at the bus station. (Tr. at 533.) The jury "may take note of inconsistencies at trial and
resolve them accordingly, believing all, part, or none of a witness's testimony." State v.
R.L.R., 10th Dist. No. 18AP-971, 2020-Ohio-4577, ¶ 24, citing State v. Antill, 176 Ohio St.
61, 67 (1964). Thus, the jury could reasonably find that Halbakken was mistaken in his
testimony about the suspect being detained at the station, but not mistaken about seeing
the suspect separate himself from a bag on the bus. Halbakken's statement indicating that
appellant was apprehended at the bus station did not render all parts of Halbakken's
testimony unworthy of belief.
       {¶ 35} The jury had the opportunity to hear the testimony of all the witnesses who
appeared before it and evaluate their credibility. After reviewing the entire record, weighing
the evidence and all reasonable inferences and considering the credibility of the witnesses,
we cannot conclude that the jury lost its way and created a manifest miscarriage of justice
in arriving at its verdict. To the contrary, we find the weight of the evidence supports
appellant's conviction for trafficking in cocaine. Appellant's second assignment of error is
overruled.
No. 19AP-697                                                                        12

      {¶ 36} Having overruled appellant's two assignments of error, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                   Judgment affirmed.


                     KLATT and LUPER SCHUSTER, JJ., concur.

                              _________________